Citation Nr: 0736991	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-43 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant may be recognized as a helpless child 
of the veteran and was permanently incapable of self-support 
prior to age 18.


WITNESSES AT HEARING ON APPEAL

Appellant and  JL


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran, upon whose service the appellant's claim 
depends, had World War II service and died in 1982.  He was 
born in 1910, and his death certificate shows that he had 
driven a taxicab prior to his death.  The appellant states 
that her father had been injured with shrapnel in service, 
and had assisted in liberating concentration camps.  The 
veteran's file is not associated with her claim.

The appellant is the veteran's daughter.  The veteran also 
had a son, who is said to be institutionalized; there are no 
current claims in the appellant's file for similar benefits 
by or on behalf of his son.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York in March 2004.  
The appellant and a social worker provided testimony before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the VARO in June 2007; a transcript (Tr.) is of record.  
The appellant is currently unrepresented in her claim for VA 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The term "child" for purposes of title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2007).


To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration under 38 C.F.R. § 3.356 are:

        (1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

        (2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

        (3)  It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or may 
not be a normal situation, depending upon the educational 
progress of the child, the economic situation of the family, 
indulgent attitude of parents, and the like.  In those cases 
where the extent and nature of disability raises some doubt 
as to whether they would render the average person incapable 
of self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not 
mere disinclination to work or indulgence of relatives or 
friends.

        (4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  If the claimant 
is shown to be capable of self-support at eighteen, VA is 
required to proceed no further.  See also Hanlin v. 
Nicholson, 19 Vet. App. 350, 353 (2005); Cumby v. West, 12 
Vet. App. 363, 364 (1999).  

The standard is that the evidence must show that the child 
does not have the capacity for self-support.  See Bledsoe v. 
Derwinski, 1 Vet. App. 32 (1990).  The question of permanent 
incapacity for self- support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  38 C.F.R. § 3.356 (2007).  As 
noted above, it should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or may 
not be a normal situation, depending on the educational 
progress of the child, the economic situation of the family, 
indulgent attitude of the parents, and the like.  38 C.F.R. § 
3.356(b)(3).

The veteran, who was the father of the appellant, had active 
service from July 1943 to October 1945, and he died at age 71 
in March 1982.  Other than a copy of his discharge 
certificate, his claims file and any records associated 
therewith are not available.  It is entirely conceivable that 
his VA file may contain pertinent information concerning his 
daughter's state, including prior to and at age 18.

The evidence of record reflects that the appellant was born 
October [redacted], 1959, and thus would have turned 18 on October [redacted], 
1977, 5 years before the veteran's death.  It is reported 
that the appellant's mother, apparently the widow of the 
veteran, died in 1997.  It has been reported that the 
appellant's mother was her primary care-giver prior to her 
death.  If she was receiving VA benefits, any information in 
that regard as might impact the aggregate evidence with 
regard to her daughter, is not available.

The appellant has said that she left school at 8th grade, has 
never worked and has always been unable to do so; and has 
often been homeless or in sheltered living accommodations.  

Although the documented evidence as to her status at or prior 
to age 18 is very limited, it appears that she has been 
diagnosed with mental retardation, depression, and 
schizophrenia.  Other 1997 records (after her mother's death) 
from the Jewish Board of Family and Children's Services 
confirm that she had an schizoaffective disorder, depressed 
type, or adjustment disorder with depressed mood, dependent 
personality disorder, menstrual problems, and headaches, was 
visually impaired, and had not been to a dentist since 
childhood.  She was otherwise described as childlike, and had 
some hygiene problems.  She said she had undergone eye 
surgery but since then her vision had deteriorated.  On one 
occasion she indicated that, when her mother was alive, they 
had lived on her benefits from the Social Security 
Administration (SSA).

A 2004 report from St. Vincent's Mental Health Services 
reports her being seen from May 2000.  Diagnoses included 
(Axis I) schizophrenic disorder, undifferentiated type, with 
paranoid features and schizoid personality disorder 
(Axis II).  She was noted to have been previously diagnosed 
as having a schizoaffective disorder, bipolar type.  
Additional findings included mild mental retardation.  She 
had resisted attempts to refer her to a day treatment 
program.

A diploma is of record showing that she graduated junior high 
school in June 1974.  Also of record is an undated report of 
grades, and another dated in 1971.

In her testimony, the appellant indicated that she first 
received Supplemental Security Income (SSI) benefits in 1998.  
Tr. at 4.  She described her problems in school starting with 
the first grade with how she heard things.  She had her eyes 
operated on at age 14, which was the last she attended 
school, and had headaches then and now.  Tr. at 5, 8, 18.  
The school had had a problem with her lack of attendance, and 
they had had to go to family court on the matter.  Tr. at 9-
10, 12.  She had a tutor for awhile, and her mother also 
tutored her and otherwise assisted her in many ways.  Tr. at 
11, 12.  Her social worker stated that the current diagnosis 
was affect(ive) disorder with borderline intellectual 
functioning.  Tr. at 21.  She said that her understanding is 
that the appellant's problems are congenital in nature and 
had been lifelong.  Tr. at 24.  

An SSI determination report is of record dated in 1998.  She 
therein alleged that she had not been able to work due to 
anxiety attacks, as well as eye and back problems from birth, 
October [redacted], 1959.  The decision held that she had been 
disabled from 1998 and was entitled to SSI benefits.  A 
decision was not made as to her status prior to that date.  

Certain documents were listed on that SSI decision as having 
been used in the adjudication, a number of which related to 
the mid to late 1990's.  However, there were several 
documents cited from earlier periods, more pertinent to the 
herein identified issues with regard to VA benefits, e.g., an 
inpatient report from the Long Island College Hospital in May 
1974, a copy of which is not of record. 

The first priority issue here is not necessarily the nature 
of the appellant's current disability (as considerable 
evidence is in the file in that regard), but rather the 
nature of her situation at the time of, and prior to, turning 
age 18.  There is little constructive information of record 
to support any reasoned conclusion in that regard.  

On the other hand, while the appellant's life was managed by 
her mother during her lifetime, and clearly her circumstances 
became mor difficult when her mother died in 1997, it also is 
not shown that she had been significantly different at any 
earlier time in her life.  

Accordingly, in order to afford the appellant the benefit of 
all due consideration, prior to a final Board decision, 
additional evidence will be sought.

It also remains unclear that the appellant understands that 
it is not her status at present which is pivotal in this 
case, but rather her status before and when she turned 18 on 
October [redacted], 1977.

The appellant has never been examined by VA and, more 
important, there is no opinion of record from any medical 
expert as to her situation at age 18 as pertinent to this 
claim.

Certain medical questions cannot be answered by the Board, 
but must be resolved by competent medical authority.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).

Accordingly, the case is REMANDED for the following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).  

      (a)  Any 
additional 
information she may 
be able to provide 
with regard to 
anyone or any 
facility or care-
giver who can 
provide evidence 
with regard to her 
situation and status 
prior to age 18 to 
should be submitted, 
and VA should assist 
her in obtaining 
such records.  These 
should include from 
friends and 
associates, care-
givers, churches, 
schools, etc. and 
should include 
records from the 
facility wherein she 
had eye surgery at 
age 14 in or about 
1974.  
      
      (b)  Included 
therein should be 
another attempt to 
obtain a copy of the 
report of the Long 
Island College 
Hospital in May 
1974, either from 
that facility or 
SSA.  
      
      (c)  In that 
regard, SSA records 
show that some 
records may have 
been destroyed at 
one location, but 
the file shows that 
there are clearly 
several national as 
well as local 
locations for SSA 
record-keeping, so 
there may be other 
records elsewhere.  
All SSA documents 
for the appellant 
should be acquired, 
if possible, and if 
they are 
unavailable, the 
search should be 
documented.

      (d)  She should 
also be asked to 
provide further 
documentation as to 
the schools she 
attended prior to 
age 14 when she left 
school, and, after 
appropriate 
authorization, all 
records should be 
obtained therefrom.

      (e)  There 
should also be 
records available 
from the court 
authority that 
addressed her 
situation when she 
stopped school at 
about age 14.  After 
appropriate release, 
those records should 
be obtained.

      (f)  The 
complete VA files 
pertaining to the 
appellant's father, 
the veteran, should 
be acquired and 
attached to her 
claims file.

      (g)  Similarly, 
since her mother was 
on SSA and 
purportedly was 
receiving benefits 
that which might 
have included some 
for the appellant, 
and there may be 
evidence in her 
mother's records to 
that effect (and 
with regard to the 
appellant's status 
which rendered the 
mother entitled to 
same), to the extent 
that these maybe 
obtainable, 
information relevant 
to the appellant's 
status prior to age 
18 found in either 
of her parent's 
SSA/SSI files should 
be acquired and 
attached to the 
claims folder.

2.  The appellant 
should then be 
afforded VA 
examination to 
determine the nature 
and extent of all of 
her current 
disabilities.  All 
of the available 
evidence should be 
made available to 
the examiner.  A 
specific opinion 
should be rendered 
by the examiner as 
to -

      (a)  all of 
those physical and 
mental health 
disabilities she now 
exhibits; 

      (b)  what as 
likely as not were 
her disabilities at 
age 18; and 

      (c)  whether 
there was 
significant change 
in her disabilities 
before she turned 
18, or since, or at 
any time during her 
lifetime, and if so, 
by what is that 
determinable.  
      
      Also, 
specifically, if the 
examiner finds that 
she is not now 
capable of self 
support, the opinion 
should be expanded 
to -

      (d)  ascertain 
at what time she 
became so disabled 
that she was 
incapable of self 
support, and/or 

      (e)  whether she 
has ever been 
capable of self 
support, and by what 
that is 
determinable.

3.  The case should 
then be reviewed and 
if the decision 
remains 
unsatisfactory, a 
SSOC should be 
issued, an the 
appellant should be 
afforded a 
reasonable chance to 
respond.  Thereafter 
the case should be 
returned to the 
Board for further 
appellate review.  
The appellant need 
do nothing further 
until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

